Eussell, J.
This case comes as a sequel to the case of Citizens Bank v. Rudisill, 4 Ga. App. 37 (60 S. E. 818), where most of the facts essential to an understanding of the present case are set forth. There it was held that Eudisill had no right of -action against the bank, and it was intimated that he might have one against Handley. The headnote shows that we now hold what we then intimated. Handley stands in a very different relation to the transaction from what the bank did. He ought not to keep the stock without paying for it, and Eudisill is the one he ought to pay.

Judgment reversed.